Name: 95/579/EC, Euratom, ECSC: Decision of the Representatives of the Governments of the Member States of the European Communities of 21 December 1995 appointing a member of the Court of First Instance of the European Communities
 Type: Decision
 Subject Matter: EU institutions and European civil service;  organisation of the legal system;  personnel management and staff remuneration
 Date Published: 1995-12-30

 Avis juridique important|41995D057995/579/EC, Euratom, ECSC: Decision of the Representatives of the Governments of the Member States of the European Communities of 21 December 1995 appointing a member of the Court of First Instance of the European Communities Official Journal L 327 , 30/12/1995 P. 0014 - 0014DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES of 21 December 1995 appointing a member of the Court of First Instance of the European Communities (95/579/EC, Euratom, ECSC)THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community, and in particular Article 168a thereof,Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Article 32d thereof,Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 140a thereof,Having regard to Council Decision 88/591/ECSC, EEC, Euratom of 24 October 1988 establishing a Court of First Instance of the European Communities (1),Having regard to Decision 95/1/EC, Euratom, ECSC of the Council of the European Union of 1 January 1995 adjusting the instruments concerning the accession of new Member States to the European Union (2), and in particular Article 10 amending Article 2 (1) of Decision 88/591/ECSC, EEC, Euratom and Article 31 (2) amending Article 157 (2) of the Act of Accession thereof,Whereas Mr Donal P. M. Barrington, Judge at the Court of First Instance of the European Communities, tendered his resignation in a letter dated 15 December 1995;Whereas, pursuant to Articles 44 and 8 of the Protocol on the Statute of the Court of Justice of the European Coal and Steel Community, Articles 44 and 7 of the Protocol on the Statute of the Court of Justice of the European Economic Community and Articles 45 and 7 of the Protocol on the Statute of the Court of Justice of the European Atomic Energy Community, a Judge needs to be appointed for the remainder of Mr Donal P. M. Barrington's term of office, which runs until 31 August 2001,HAVE DECIDED AS FOLLOWS:Article 1The following is hereby appointed Judge at the Court of First Instance for the period up to and including 31 August 2001:Mr John D. Cooke.Article 2This Decision shall be effective from 10 January 1996.Done at Brussels, 21 December 1995.The PresidentF. J. ELORZA CAVENGT(1) OJ No L 319, 25. 11. 1988, p. 1, as corrected by OJ No C 241, 17. 8. 1989, p. 4. Decision as amended by Decision 93/350/Euratom, ECSC, EEC (OJ No L 144, 16. 6. 1993, p. 21), as amended by Decision 94/149/ECSC (OJ No L 66, 10. 3. 1994, p. 29).(2) OJ No L 1, 1. 1. 1995, p. 1.